Exhibit 10.5

 
ICO, Inc. Fiscal Year 2006 Incentive Plan Matrix- Chief Financial Officer
     
Pay-out as a percentage of Base Salary *
Measurement
Weighting
0%
24%
48%
Corporate Expenses
 
 
 
ICO, Inc. consolidated ROE
Subjective/Qualitative Factors
 
 
 
 

 

 

--------------------------------------------------------------------------------


 

 
ICO, Inc.
FY 2006 Incentive Plan Matrix - CFO
Explanation of Measurement Definitions and additional Explanatory Notes




Measurement definitions


* “Corporate Expenses”: Defined as Corporate general and administrative
expenses, excluding stock option expenses and excluding Sarbanes-Oxley 404
implementation expenses. These targets assume the SEC and/or PCAOB will provide
relief to small companies (including ICO) to reduce the burden of SOX 404. If
this relief is not granted then the targets shall be adjusted to factor in SOX
404 expenses for FY 2006 (i.e. exclude such expenses from Corporate expenses for
the purpose of the incentive calculation expenses for unbudgeted third-party-404
related audit and other fees necessary to comply).


* “ROE”: Net income from continuing operations, minus preferred dividends
(whether paid or accrued towards Convertible Preferred Stock liquidation
preference), divided by Stockholders' equity, less the liquidation preference of
Convertible Preferred Stock. For purposes of this calculation, Stockholders'
equity and liquidation preference balances shall be averaged using the previous
four (4) quarter-end balances, plus the prior year-end balance (e.g. for FY 2006
bonus calculation the FY 2005 previous year end-balance plus the four
quarter-end balances of fiscal year 2006).


Computational Note
For each measurement the bonus amount payable is calculated as the result
achieved for each measurement (i.e. the 0%, 24% or 48% pay-out) times the
weighting and multiplied by the CFO’s Base Salary. Results for each measurement
falling between the targeted amounts adjust the pay-out targets by interpolating
the percentage of: (i) the resulted achieved minus the lower threshold divided
by, (ii) the difference between the higher and lower target, times (iii) the
higher pay-out target percentage.


Additional Explanatory Notes
* Subject to Compensation Committee approval of all terms of grant, and subject
to options being available under an existing ICO, Inc. employee stock option
plan, for bonus amounts achieved in any measurement category based on exceeding
any applicable 24% target, at the Committee’s discretion the Committee may, if
requested by the CFO, award stock options in place of a portion of incentive
cash compensation, priced, with such options vesting immediately and using the
Company’s option pricing model in accordance with SFAS 123R.


* Mr. Biro agrees that this Plan constitutes his “Annual Incentive Bonus”
calculation (as defined in and in accordance with his Employment Agreement with
the Company) for the Company’s fiscal year 2006, and that his Employment
Agreement is effectively amended to reflect this.



